USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1677                        PATRICIA SKODRAS,                      Plaintiff, Appellant,                                v.                        JOHN J. CALLAHAN,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF RHODE ISLAND        [Hon. Timothy M. Boudewyns, U.S. Magistrate Judge]                              Before                      Stahl, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                               Donna M. Nesselbush and Green, Greenberg & Nesselbush on brieffor appellant.     Margaret E. Curran, United States Attorney, Michael P.Iannotti, Assistant U.S. Attorney, and Wayne G. Lewis, AssistantRegional Counsel, on brief for appellee.March 25, 1999                                                                                                                    Per Curiam.    Claimant Patricia Skodras appeals from    a district court judgment affirming the decision of the    Commissioner of Social Security that she was not entitled to    disability benefits.  We have carefully reviewed the record and    claimant's contentions on appeal and conclude that the judgment    must be affirmed essentially for the reasons stated in the    February 26, 1998 Memorandum and Order of the magistrate judge.     We add only the following comments.              Claimant's arguments that the administrative law    judge (ALJ) ignored the opinions of her treating physicians and    instead relied on his own lay opinion in determining that she    was not disabled proceed on the assumption that to constitute    "substantial gainful activity" for the purpose of deciding    whether a claimant was disabled during a particular period,    work performed during that period must have been executed on a    full-time basis.  However, the Social Security regulations    specifically state that "[y]our work may be substantial even if    it is done on a part-time basis or if you do less, get paid    less, or have less responsibility than when you worked before."     20 C.F.R. § 404.1572(a) (emphasis added).  Claimant has not    adequately addressed this regulation.              Once it is established that part-time work may    constitute substantial gainful activity, it becomes obvious    that the ALJ, in fact, relied on claimant's treating    physician's opinions in making the determination that    claimant's impairment had not lasted for a continuous period of    not less than 12 months.  See 42 U.S.C. § 423(d)(1)(A).     Specifically, the ALJ pointed to Dr. Shulman's opinion that as    of April 28, 1994, claimant was capable of performing part-time    work.  Indeed, claimant herself, on April 28, had stated that    she was capable of returning to part-time work.  Finally, there    was substantial evidence in the record to support the ALJ's    implicit conclusion that the part-time work claimant performed,    in fact, constituted substantial gainful activity.  Claimant    therefore did not meet her burden of showing that she was not    engaged in substantial gainful activity during the time in    question.  See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).             Further, Dr. Shulman, in January 1994, had opined    that claimant might be better off working.  This opinion, of    course, implicitly assumes that claimant was well enough to    tolerate work.  Finally, the RFC assessment completed in    December 1993 is compatible with the conclusion that claimant    could perform sedentary work as of that date.  Thus, there is    evidence, that even prior to May 1994, claimant had the    capacity to resume her former job on at least a part-time    basis.  That Dr. Dec might have disagreed with these    assessments is not dispositive since conflicts in the evidence    are for the Commissioner, not the courts.  See Rodriguez v.    Secretary of Health and Human Services, 647 F.2d 218, 222 (1stCir. 1981).              The judgment of the district court is affirmed.  SeeLocal Rule 27.1.